  8:20-cv-00427-BCB-SMB Doc # 33 Filed: 09/15/21 Page 1 of 2 - Page ID # 108




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SHERONDA POWELL,

                     Plaintiff,                                       8:20CV427

       vs.
                                                               AMENDED FINAL
DOANE UNIVERSITY,                                            PROGRESSION ORDER

                     Defendant.

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Progression
Deadlines. (Filing No. 32.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression order
remain in effect, and in addition to those provisions, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently scheduled for October 21, 2021 is canceled. A status conference to
              discuss case progression, the parties’ interest in settlement, and the trial and
              pretrial conference settings will be held with the undersigned magistrate judge
              by telephone on April 21, 2022 at 2:00 p.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference. (Filing No. 14.)

       2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
              the Federal Rules of Civil Procedure is March 1, 2022. Motions to compel
              written discovery under Rules 33, 34, 36 and 45 must be filed by March 15,
              2022.

              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate judge
              to set a conference for discussing the parties’ dispute.

       3)     The deposition deadline, including but not limited to depositions for oral
              testimony only under Rule 45, is April 1, 2022.

                  a. The maximum number of depositions that may be taken by the plaintiffs
                     as a group and the defendants as a group is 10.

                  b. Depositions will be limited by Rule 30(d)(1).

       4)     The deadline for filing motions to dismiss and motions for summary judgment is
              May 26, 2022.

       5)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is May 30, 2022.
8:20-cv-00427-BCB-SMB Doc # 33 Filed: 09/15/21 Page 2 of 2 - Page ID # 109




   6)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   7)     All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be considered
          absent a showing of due diligence in the timely progression of this case and the
          recent development of circumstances, unanticipated prior to the filing of the
          motion, which require that additional time be allowed.

   Dated this 15th day of September, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
